Citation Nr: 1820879	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  12-28 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for service-connected left medial meniscectomy with posttraumatic arthritis and scar.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to August 1981. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied a rating in excess of 20 percent for the Veteran's service-connected left knee disability.

In March 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ), seated at the RO.  A transcript of the hearing has been associated with the claims file.

The Board, in its August 2017 Remand, raised the issue of entitlement to a TDIU based on the Veteran's statements during the appellate period pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board remanded the TDIU issue, with the increased rating issue, for additional development.  The file has now been returned to the Board for further consideration.

The issue of entitlement to a rating in excess of 20 percent for service-connected left medial meniscectomy with posttraumatic arthritis and scar, addressed in the REMAND portion of the decision below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no probative evidence that the Veteran's service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are not satisfied.  38 U.S.C. § 5107 (2012); 38 C.F.R.        §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); see also 38 C.F.R. § 4.19. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id.  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16 (a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a claimant's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16 (a).  Marginal employment may also be established, on a facts-found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id.  

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  38 C.F.R. § 4.16 (a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  If the schedular requirements for TDIU are not satisfied, but the Veteran is still found to be unable to work due to service-connected disabilities, the case will be submitted to the Director of the Compensation Service for extra-schedular consideration.  38 C.F.R. § 4.16 (b). 

The schedular requirements for TDIU in the present appeal are not satisfied.  The Veteran was rated for one disability, his left knee disability, during the majority of the appellate period, rated at no more than 20 percent disabling, and was recently granted service connection for tinnitus, rated as 10 percent disabling.  He does not have one service-connected disability rated at 60 percent disabling or more, or with more than one service-connected disability, one disability rated at 40 percent disabling or more, with a combined rating of 70 percent or more.  38 C.F.R.            § 4.16 (a)(b).  As discussed below, the Board finds that referral for extraschedular consideration is not warranted.  

In a January 2012 statement, the Veteran reported that he had been unable to work since December 2011 due to his left knee pain.  In a January 2012 statement, a leader in the Veteran's plumbing apprenticeship program reported that he had missed work due to knee pain and was laid off.  In the April 2012 rating decision on appeal, the AOJ denied entitlement to a TDIU on the basis that the Veteran did not return a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, and the AOJ could not secure information necessary to properly adjudicate his claim.

The Veteran did not disagree with the April 2012 denial of a TDIU, and only submitted an April 2012 notice of disagreement (NOD) with the portion of the rating decision that denied an increased rating for his left knee disability.

In his May 2012 substantive appeal, the Veteran reported that he had to leave his plumbing apprenticeship due to his knee pain and had lost significant wages.  In a May 2012 statement, a member of the Veteran's plumbing apprenticeship program estimated the Veteran's lost wages.  The Veteran's VA vocational rehabilitation folder, and his eduction benefits information, are of record and detail his participation in the program and his work towards a Bachelor's degree.

In a December 2015 letter, the AOJ sought clarification from the Veteran as to whether he wished to file a claim of entitlement to a TDIU, based on the statements detailed above.  The AOJ provided the Veteran with a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, and requested that he return such.  The Veteran did not respond.

During the Veteran's January 2017 Board hearing, he reported that he wished to become a licensed professional counselor and VA, through the vocational rehabilitation program, only allowed him to complete his Bachelor's degree.  He reported that his left knee pain prevented him from his plumbing job; however, a seated job "would be perfect."  He denied the receipt of any disability benefits from the Social Security Administration (SSA) and reported current part-time work in door-to-door sales. 

Based on the Veteran's statements of record, the Board, as noted above, in its August 2017 Remand, raised the issue of entitlement to a TDIU and directed the AOJ to develop the claim.  Rice, 22 Vet. App. 447, 453-54.  In November 2017, the AOJ requested that the Veteran return a VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  In response, in a December 2017 statement, the Veteran asserted that VA had falsely claimed that he had claimed complete unemployability, and he had not.  He reported that he was severely restricted from pursuing employment that would require physical labor involving constant bending of the left knee, squatting, walking, or standing for long periods of time.  He asserted that only physical labor hurt his left knee and again discussed his history of needing to quit his plumbing apprenticeship and completing his Bachelor's degree through VA vocational rehabilitation, without the completion of a second degree allowing him to serve as a licensed professional counselor.  

The Veteran did not withdraw his claim of entitlement to a TDIU.  However, he has clarified his intent, as his December 2017 statement clearly states that he has not claimed unemployability.  He has not returned the VA Form 21-8940, Application for Increased Compensation Based on Unemployability, that the AOJ has requested on a number of occasions.  He has reported difficulty with physical labor and no party disputes, at this time, that he is unable to serve as a plumber due to his left knee symptoms.  He has asserted that he could work in a seated job, and while he has reported difficulties with completing the degree-work required for his job of choice, a licensed professional counselor, he has not claimed, and there is no evidence, that he is unable to secure a sedentary job, beyond that of any marginal or protected position.

Thus, there is no probative evidence that the Veteran's service-connected disabilities are sufficiently disabling as to produce unemployability for TDIU purposes, and the preponderance of the evidence weighs against unemployability due to the impact of service-connected disabilities.  Therefore, the benefit-of-the-doubt rule does not apply, and referral for extraschedular consideration is not warranted; the claim of entitlement to a TDIU is denied.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.16(b).


ORDER

A TDIU is denied.





REMAND

The Board, at the time of its August 2017 Remand, noted that the while the Veteran's most recent VA examination, at that time, dated in May 2016, was fairly recent and contemporaneous in time, such did not comport with new case law requiring that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The report of the May 2016 VA examination did not include these required range of motion measurements.  The Board directed the AOJ to afford the Veteran a sufficient VA examination in order to determine the current severity of the Veteran's left knee disability, considering Correia.

The Veteran underwent VA examination of his left knee in January 2018, and the examiner completed a Disability Benefits Questionnaire (DBQ). While the examiner reported that the Veteran's left and right knees had the same range of motion, in passive and active motion, and reported pain on weight-bearing in the left knee, the examiner did not provide range of motion measurements for weight-bearing of either knee.  The examiner did not provide an explanation as to why such testing was unnecessary.  The January 2018 VA examination is thus inadequate for rating purposes.

Also, as discussed in the Board's August 2017 Remand, the Veteran asserted that the May 2016 VA examination did not adequately assess his disability regarding his reported flare-ups that he believes are productive of additional loss of movement, pain, and locking.  Review of the January 2018 VA examination report indicates that the Veteran was not experiencing a flare-up of his left knee disability symptoms at the time of the examination and the examiner reported that he was unable, without resorting to mere speculation, to state whether the Veteran's pain, weakness, fatigability, or incoordination during a flare-up significantly limited his functional ability. 

On remand, the AOJ should provide the Veteran an adequate VA examination, considering the Veteran's contentions of his additional limitations related to his left knee during flare-ups and the requirements of a VA examination as to range of motion testing under Correia.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records, dated from January 2018 forward.

2.  Next, schedule the Veteran for a VA examination to assess the current level of severity of his service-connected left knee medial meniscectomy with posttraumatic arthritis and a scar. 

The claims folder and this Remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  The appropriate DBQ should be completed.

In the examination report, the examiner must include all of the following for both knees:

A.  Active range of motion testing results.
B.  Passive range of motion testing results.
C.  Weightbearing range of motion testing results.
D.  Non-weightbearing range of motion testing results.

If the examiner is unable to conduct one or more of the above tests or finds that it is unnecessary, the examiner must provide an explanation.  In any event, the type of test performed (i.e. active or passive, weightbearing or nonweightbearing), must be specified.

Further, the examiner must elicit as much information as possible from the Veteran regarding the severity, frequency, and duration of flare-ups, their effect on functioning, and precipitating and alleviating factors.

If the examination is not performed during a flare-up, the examiner must provide an estimate of additional loss of range of motion during a flare-up.  If the examiner is unable to provide an estimate of additional loss of motion during a flare-up, the examiner must provide a specific explanation as to why the available information, including the Veteran's own statements, is not sufficient to make such an estimate. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  After conducting any other development deemed necessary, readjudicate the Veteran's claim on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


